ACCEPTED
                                                                                                       01-15-00346-CV
                                                                                            FIRST COURT OF APPEALS
                                                                                                    HOUSTON, TEXAS
                                                                                                 4/17/2015 10:36:30 PM
                                                                                                 CHRISTOPHER PRINE
                                                                                                                CLERK

                                          00346
                          CASE NO. 01-15-_________________-CV

VELJACO CORP., INC., et al.,           §                     IN THE FIRST
                                                                                 FILED IN
                                       §                                  1st COURT OF APPEALS
    Appellants,                        §                                      HOUSTON, TEXAS
                                       §                                  4/17/2015 10:36:30 PM
v.                                     §                     COURT     OF APPEALS
                                                                          CHRISTOPHER A. PRINE
                                       §                                           Clerk
CLEAR CREEK INDEP. SCH. DIST., et al., §
                                       §
    Appellees.                         §                     HOUSTON, TEXAS

     APPELLANTS’ MOTION TO EXTEND TIME TO FILE NOTICE OF APPEAL


TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

       Appellant asks the Court to extend the time to file the notice of appeal.

                                       INTRODUCTION

       1.      Appellants are Veljaco Corp., Inc., d/b/a El upper Meat market & Tacqueria and

Carmen Gloria Veljanovich, individually; appellees are Clear Creek Independent School District,

Harris County, and the City of Webster.

       2.      This motion is filed with the 15-day period to file a motion to extend the time to

file a notice of appeal, as required by Texas Rule of Appellate Procedure 26.3.

       3.      The 165th Judicial District Court of Harris County, Texas, signed the final

judgment in the underlying case, Clear Creek Ind. Sch. Dist., et al. v. GNM Enters., Inc. d/b/a El

Super, et al., cause number 2013-04925, on March 2, 2015, in favor of appellees and against

appellants.

                               ARGUMENT & AUTHORITIES

       4.      The Court has the authority under Rule 26.3 to grant an extension of time to file the

notice of appeal.

       5.      The deadline to file the notice of appeal was April 2, 2015.
        6.      Appellants filed the notice of appeal in the trial court on April 16, 2015, within 15

days after the deadline. See TEX. R. APP. 26.3; Velasquez v. Teltschik, 932 S.W.2d 666, 667 (Tex.

App.—Houston [14th Dist.] 1996, writ denied).

        7.      Appellants request an additional 15 days to file the notice, extending the time until

April 17, 2015. See TEX. R. APP. P. 26.3(b); Brown Mech Servs. v. Mountbatten Sur. Co., 377
S.W.3d 40, 42 (Tex. App.—Houston [1st Dist.] 2012, no pet.).

        8.      Appellants seek additional time to file the notice of appeal because they had timely

filed a request for a de novo hearing of the associate judge’s report and recommendation and was

waiting to file the notice until after having an evidentiary hearing on the request before the trial

court. However, due to the refusal of the trial court to permit an evidentiary hearing on the request,

appellants were forced to late file the notice of appeal.

        9.      No extension has been granted to extend the time to file the notice of appeal.

        10.     Attached to this motion as Exhibit A is the appellants’ notice of appeal, date-

stamped by the trial court. See TEX. R. APP. P. 26.3(b); Ace Ins. v. Zurich Am. Ins., 59 S.W.3d
424, 426 n.1 (Tex. App.—Houston [1st Dist.] 2001, pet. denied).

                                          CONCLUSION

        11.     Appellant requests and additional 15 days to file the notice, extending the time until

April 17, 2015. Appellants seek additional time to file the notice of appeal because they had timely

filed a request for a de novo hearing of the associate judge’s report and recommendation and was

waiting to file the notice until after having an evidentiary hearing on the request before the trial

court. However, due to the refusal of the trial court to permit an evidentiary hearing on the request,

appellants were forced to late file the notice of appeal. No extension has been granted to extend

the time to file the notice of appeal.
                                            PRAYER

        12.    For these reasons, appellants ask the Court to grant an extension of time to file the

notice of appeal to April 17, 2015.

                                             Respectfully submitted,

                                                    Mark Aronowitz
                                             By: ______________________________________
                                                    MARK ARONOWITZ
                                                    Attorney for Appellants
                                                    State Bar No.: 00793281
                                                    P.O. Box 1201
                                                    Texas City, TX 77592-1201
                                                    Tel: (281) 402-6780
                                                    Fax: (281) 715-4284
                                                    Email: markaronowitz@hotmail.com

                                CERTIFICATE OF SERVICE

        I certify that I served a copy of the Appellant’s Motion to Extend Time to File Notice of

Appeal by a method permitted by Rule 21a of the Texas Rules of Civil Procedure on April 17,

2015.

                                                       Mark Aronowitz
                                                 _______________________________________
                                                       MARK ARONOWITZ
EXHIBIT A
                                                                                                     4/16/2015 9:44:19 PM
                                                                                Chris Daniel - District Clerk Harris County
                                                                                                    Envelope No. 4925786
                                                                                                   By: Phyllis Washington
                                                                                              Filed: 4/16/2015 9:44:19 PM

                                     CAUSE NO. 2013-04,925

CLEAR CREEK INDEP. SCH. DIST., et al., §                               IN THE DISTRICT COURT

         Plaintiffs,                               §
                                                   §
v.                                                 §             OF HARRIS COUNTY, TEXAS
                                                   §
GNM ENTERS. D/B/A EL SUPER, et al.,                §
                                                   §
         Defendants.                               §                165th JUDICIAL DISTRICT

                   VELJANOVICH DEFENDANTS’ NOTICE OF APPEAL


TO THE HON. ELIZABETH RAY, PRESIDING JUDGE OF SAID COURT:

         This Notice of Appeal is filed by Veljaco Corp., Inc., d/b/a El Super Meat Market &

Taqueria and Carmen Gloria Veljanovich, collectively the “Veljanovich Defendants,” parties to

this proceeding who seek to appeal the trial court’s judgment.

         1.      The trial court, cause number, and style of this case are as shown in the caption

above.

         2.      The judgment or order appealed from was signed on March 2, 2015.

         3.      The Veljanovich Defendants desire to appeal from all portions of the judgment.

         4.      This appeal is being taken to either the First or Fourteenth Court of Appeals.

         5.      This notice is filed by the Veljanovich Defendants.

                                                   Respectfully submitted,

                                                           Mark Aronowitz
                                                   By: ________________________________
                                                          MARK ARONOWITZ
                                                          Attorney for Veljanovich Defendants
                                                          State Bar No.: 00793281
                                                          P.O. Box 1201
                                                          Texas City, Texas 77592-1201
                                                          Tel: (281) 402-6780
                                                          Fax: (281) 715-4284
                                                          Email: markaronowitz@hotmail.com
                               CERTIFICATE OF SERVICE

       I certify that I sent a copy of the Veljanovich Defendants’ Notice of Appeal to all parties

of record through their attorney of record by a method permitted by Rule 21a of the Texas Rules

of Civil Procedure on April 16, 2015.

                                                      Mark Aronowitz
                                                _______________________________________
                                                      MARK ARONOWITZ




                                                2